Citation Nr: 0617881	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable initial rating for erectile 
dysfunction.

2.  Entitlement to an effective date earlier than January 12, 
2001, for a grant of service connection for erectile 
dysfunction.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance during the period from May 1, 
1996, to October 1, 1997.

4.  Entitlement to service connection for neuropathy of the 
upper extremities.

5.  Entitlement to an earlier effective date for the grant of 
special monthly compensation based on loss of use of the 
right leg. 




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1975

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of June 2001 and January 
2002 by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).   

The issues of entitlement to service connection for 
neuropathy of the upper extremities and an earlier effective 
date for the grant of special monthly compensation based on 
loss of use of the right leg are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction is not associated with 
deformity of the penis.

2.  The veteran's original claim for service connection for 
erectile dysfunction was not received by the VA until January 
12, 2001.

3.  The veteran's service-connected disabilities during the 
period from May 1, 1996, to October 1, 1997, were post-
traumatic stress disorder with alcohol abuse, rated as 70 
percent disabling; diabetes mellitus, rated as 60 percent 
disabling; status post arthrotomy, right knee, with removal 
of bone fragments secondary to osteochondritis dessicans and 
status post tibial osteotomy, rated as 100 percent disabling 
from July 5, 1995 to October 1, 1997, and rated as 40 percent 
disabling thereafter; and hypertension, rated as 10 percent 
disabling. 

4.  The veteran's service-connected disabilities did not 
prevent him from being able to care for his daily personal 
needs without the regular assistance from others during the 
period from May 1, 1996, to October 1, 1997.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for 
erectile dysfunction are not met.  38 U.S.C.A. § 1155 (2002); 
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2005).  

2.  The criteria for an effective date prior to January 12, 
2001, for service connection for erectile dysfunction are not 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).

3.  The requirements for special monthly compensation based 
on the need for regular aid and attendance during the period 
from May 1, 1996, to October 1, 1997 are not met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and Assist

The Board finds that each of the four content requirements of 
a duty to assist notice has been fully satisfied.  See 38 
U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b).  The communications, 
such as a letter from the RO dated in June 2004 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the letter specifically told the veteran to submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty to assist letter was not provided 
prior to the adjudication of his claim.  However, he was 
given an ample opportunity to respond to that letter, and he 
has not claimed any prejudice as a result of the timing of 
the letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

Further, because the claims are denied, any question as to 
the appropriate effective date of increased compensation is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (U.S. Vet. App. Mar. 3, 2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His treatment records 
have been obtained.  He has declined the opportunity to have 
a hearing.  The Board does not know of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

I.  Entitlement To A Compensable Rating For Erectile 
Dysfunction.

The veteran contends that he should be granted a compensable 
rating for his erectile dysfunction.  He asserts that his 
erections are few and far apart.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The RO has assigned a 0 percent rating under 
Diagnostic Code 7522 which provides that a 20 percent rating 
is warranted only if there is deformity of the penis with 
loss of erectile power.  Under 38 C.F.R. § 4.31, a zero 
percent rating shall be assigned when the requirements for a 
compensable evaluation are not met.  The Board notes that the 
veteran has already been granted special monthly compensation 
based on loss of use of a creative organ.

After reviewing all of the evidence of record, the Board 
concurs that a compensable rating is not warranted.  The 
veteran's treatment records and his VA examination reports 
uniformly show that the veteran's erectile dysfunction is not 
associated with deformity of the penis.  In this regard, the 
report of a genitourinary examination conducted by the VA in 
November 2001 shows that "Examination of the genitalia 
reveals normal penis without evidence of abnormality.  
Scrotal examination was within normal limits."  There is no 
evidence of record which contradicts this finding.  
Accordingly, the Board concludes that the criteria for a 
compensable initial rating for erectile dysfunction are not 
met.  

II.  Entitlement To An Effective Date Earlier Than January 
12, 2001, For A Grant Of Service Connection For Erectile 
Dysfunction.

The veteran contends that his erectile dysfunction has been 
ongoing since 1995, and he should be compensated back to that 
time.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application.  38 U.S.C.A. 
§ 5110(a).  VA regulations provide that the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§§ 3.157(a), 3.400.  If the claim is for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  A claim-application means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Once a 
formal claim for compensation has been allowed, or a formal 
claim for compensation disallowed for reason that the service 
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization may be accepted as 
an informal claim for benefits.  38 C.F.R. § 3.157(b).  

The RO has accepted the date of a VA diabetes examination on 
January 12, 2001, as being the date of claim for secondary 
service connection for erectile dysfunction.  That 
examination was performed for compensation evaluation 
purposes, and during the examination, when recounting the 
history of his service-connected diabetes mellitus, the 
veteran reported having erectile dysfunction for 6 to 7 
months.  

As noted, under 38 C.F.R. § 3.400, the effective date for an 
award of disability compensation based on claims received 
more than one year after service shall be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  The Board notes that the veteran's claim for 
disability compensation was received in January 2001.  Thus, 
it was received more than one year after his separation from 
active service in 1975.  The RO assigned an effective date of 
January 12, 2001, for the veteran's grant of service 
connection for erectile dysfunction because that is the date 
of receipt of the earliest claim for that disorder.  The 
Board finds no evidence in the record indicating that the 
veteran filed an earlier claim, informal or formal, for that 
disorder. 

The Board has noted that a VA treatment record dated in 
November 1996 contains a complaint of decreased erections, 
and an October 2000 record contains a reference to "ED" and 
it was noted that the veteran was scheduled for a urology 
appointment in November.  A subsequent entry in his treatment 
records indicates that he did not appear for that urology 
appointment.  The treatment records contain no indication 
that the erectile dysfunction was due to a service-connected 
disability, nor was there any indication of an intent on the 
part of the veteran to seek compensation for that disorder.  
The fact that erectile dysfunction had been present prior to 
January 12, 2001, is not relevant under the law and 
regulations controlling effective dates.  It is the date of 
the claim rather than the date of onset of the disorder which 
is relevant.  Accordingly, the Board concludes that the 
criteria for an effective date prior to January 12, 2001, for 
a grant of service connection for erectile dysfunction are 
not met.

III.  Entitlement To Special Monthly Compensation Based On 
The Need For Aid And Attendance During The Period From May 1, 
1996, To October 1, 1997.

The appellant contends that the RO made a mistake by denying 
his claim for special monthly compensation.  He asserts that 
due to severe impairment, particularly that impairment from 
his service-connected knee disorder, he required the aid and 
attendance of another.  Based on its review of the relevant 
evidence in this matter, and for the following reasons and 
bases, it is the decision of the Board that the evidence is 
against the claim for aid and attendance benefits for the 
period from May 1, 1996, to October 1, 1997.

The veteran's service-connected disabilities which have 
effective dates extending back to the period in question are 
post-traumatic stress disorder with alcohol abuse, rated as 
70 percent disabling; diabetes mellitus, rated as 60 percent 
disabling; and status post arthrotomy, right knee, with 
removal of bone fragments secondary to osteochondritis 
dessicans and status post tibial osteotomy, rated as 100 
percent disabling from July 5, 1995 to October 1, 1997, and 
rated as 40 percent disabling thereafter; and hypertension, 
rated as 10 percent disabling.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance, or who is housebound.  
See 38 C.F.R. § 3.351.  The need for regular aid and 
attendance means helplessness or being so helpless as to 
require the regular aid and attendance of another person.  A 
claimant will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).  The veteran's claim 
is based on the third standard.  

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep himself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment 

The Board notes that the RO already granted aid and 
attendance benefits during the period from February 8, 1996, 
to May 1, 1996.  The RO noted that the veteran had undergone 
surgery (for the right knee) in December 1995 and January 
1996, and the VAMC had approved home health care visits for a 
total of nine weeks.  

The veteran states that during the subsequent period from May 
1, 1996, to October 1, 1997, he was either bedridden or in a 
wheelchair.  He asserts that during this period of time he 
had a staph infection with an open wound that had to be 
dressed every day.  He states that although he could feed 
himself, he could not dress himself or get in and out of bed 
without assistance.  He also reported that his wife had to 
give him baths.  

The evidence pertaining to the veteran's condition during the 
period from May 1, 1996, to October 1, 1997, includes 
numerous VA medical treatment records.  

A VA bone imaging scan report dated in July 1996 indicates 
that there was increased activity seen in the right knee 
joint which was suggestive of osteomyelitis.  A VA physical 
therapy record dated in December 1996 shows that the veteran 
ambulated to the clinic via crutches with no weight bearing 
on the right.  He demonstrated understanding of progressive 
weight bearing.  He had no complaint of pain or discomfort. 

VA treatment records dated in February 1997 reflect that the 
veteran underwent a revision of the right knee fusion.  A 
nursing assessment dated in February 1997 reflects that the 
veteran was ambulatory on crutches and in a wheelchair.  The 
discharge summary dated March 2, 1997, reflects that an 
intramedullary rod was placed across the right knee joint, 
and the knee joint was not entered.  It was stated that 
during the hospital course the veteran had done well with 
good pain relief.  He reportedly had a stable knee.  He had 
been to physical therapy and was at 25 percent weight bearing 
on the right lower extremity.  

A VA orthopedic record dated in early March 1997 reflects 
that the veteran had minimal weight bearing on the right 
lower extremity.  He still complained of some pain but 
nothing too severe.  The assessment was that he was doing 
well.  A VA orthopedic treatment record dated later in March 
1997 reflects that the veteran was currently without 
complaints of joint pain.  On examination he knee was stable.  
His scar was healing well.  The impression was that he was 
doing well.  

A VA operation report dated in July 1997 reflects that the 
veteran underwent surgery to remove a screw from the right 
tibia.  A VA treatment record dated in August 1997 shows that 
the veteran was doing well and had advanced to full weight 
bearing which he was tolerating well.  His wound site was 
healing nicely.  A VA orthopedic treatment record dated in 
September 1997 shows that the veteran was ambulatory with 
very little pain.  The knee was warm but with no drainage.  

The aforementioned treatment records do not establish that 
the appellant had a need for regular aid and attendance under 
the criteria contained in 38 C.F.R. § 3.352(a) during the 
period of time in question.  Although the records from that 
period reflect a severe knee disorder, the veteran has 
already been compensated for that impairment with a total 
rating.  He was ambulatory, at first with crutches, later 
with full weight-bearing, and "doing well," suggesting none 
of the relevant impairments were present.  The VA records do 
not demonstrate that he was unable to perform certain self 
care and other activities of daily living.  None of the 
evidence from that period reflects that he had inability to 
dress or undress himself or keep himself ordinarily clean and 
presentable; frequent need for adjustment of any special 
prosthetic device or orthopedic appliance which by reason of 
the particular disability cannot be done without aid; 
inability to feed himself through extreme weakness; inability 
to attend the wants and needs of nature; or incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect the claimant from the hazards or 
dangers incident to his daily environment.  In summary, the 
evidence fails to show that the appellant's disabilities 
rendered him unable to care for his daily personal needs 
without assistance from others or unable to protect himself 
from the hazards of daily living from May 1, 1996, to October 
1, 1997.  Therefore, the Board concludes that he did not 
qualify for increased compensation on the basis of having a 
regular need for aid and attendance from May 1, 1996, to 
October 1, 1997.


ORDER

1.  A compensable rating for erectile dysfunction is denied.

2.  An effective date earlier than January 12, 2001, for a 
grant of service connection for erectile dysfunction is 
denied.

3.  Special monthly compensation based on the need for aid 
and attendance during the period from May 1, 1996, to October 
1, 1997, is denied.


REMAND

In a written statement dated in July 2005, the veteran 
submitted a notice of disagreement with a decision of May 
2005 which denied service connection for neuropathy of the 
upper extremities and denied entitlement to an earlier 
effective date for the grant of special monthly compensation 
based on loss of use of the right leg.  However, the RO has 
apparently never issued a statement of the case on those 
issues.  Due process considerations mandate that the case be 
REMANDED for a statement of the case on the issues.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999) (holding 
that, where notice of disagreement is filed with decision and 
no statement of the case has been issued, the Board must 
remand, not refer, that issue to the RO for issuance of a 
statement of the case).  

Accordingly, the issues are remanded to the RO for the 
following actions:

1.  The RO should issue a statement of 
the case in response to the notice of 
disagreement with the May 2005 rating 
decision which denied service connection 
for neuropathy of the upper extremities 
and denied entitlement to an earlier 
effective date for the grant of special 
monthly compensation based on loss of use 
of the right leg.  

2.  The RO should then allow the veteran 
60 days within the date of mailing of the 
statement of the case, or the remainder 
of the one year period from the date of 
notification of the decision being 
appealed, whichever period ends later, to 
perfect his appeal of that issue to the 
Board if he so desires by filing a VA 
Form 9 substantive appeal. 38 C.F.R. § 
20.302(b).  The veteran is hereby advised 
that the Board will only exercise 
appellate jurisdiction over this issue if 
he files a timely substantive appeal that 
complies with the provisions of 38 
U.S.C.A. § 7105 (West 2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


